Citation Nr: 1712461	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968 and from June 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board regrets further delay, but finds further development is necessary before adjudicating the Veteran's claim.  Initially, the Board observes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the record shows that the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) at the Nashville RO in January 2015, but he failed to report for that hearing.  The Board notes the Veteran submitted a written statement updating his address in November 2013.  However, in a January 2015 letter, the Veteran's representative indicated the Veteran never received the notice, and the record confirms the RO sent notice of the hearing to the Veteran's old address in December 2014. 

In March 2015, the Board remanded this case to the RO to schedule a new videoconference hearing, and provide proper notice to the Veteran and his representative of the date and time of the hearing.  However, the record reflects the RO has not complied with the Board's remand directives as a new videoconference hearing before a VLJ at the RO has not been scheduled, and notice has not been provided to the Veteran or his representative.  Indeed, when the claim was certified to the Board again, in September 2015, the RO noted the videoconference hearing was still pending.  As such, a remand of this case is warranted to reschedule the desired hearing and provide proper notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO, in accordance with the docket number of his appeal, and ensure notice of the date and time of the hearing is sent to the Veteran and his representative in advance of his hearing.  All correspondence pertaining to this matter should be associated with the claims file.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




